DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An object detection device configured to be …, comprising: an object extraction unit….; a neighboring object extraction unit …; a coordinate transformation unit…; and person determination unit…” i.e., Fig. 2 define object detection device 41 having a CPU 42 and a storage portion 43 which may consist of a RAM and a ROM (Para 26) which may be generic place holder. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per independent claims 1 and 7 the claim relates to an object detection device configured to be mounted on a vehicle, comprising: an object abstraction unit that is configured to extract a point group ….; a neighboring object extraction unit that is configured to extract a neighboring object in an XY-plane of the world coordinate system ….; a coordinate transformation unit that is configured to transform coordinate of the neighboring object in the world coordinate system into coordinate of the neighboring object in an image captured by a camera; and a person determination unit that is configured to perform a person detection process in which it is determined whether or not the neighboring object is a person on the coordinates of the neighboring object. 
For example, claim 1 relates to performing a person detection or an object detection process. However, there is no correlation between the steps of: 

	b) a neighboring object extraction unit that is configured to extract a neighboring object in an XY-plane of the world coordinate system, the XY-plane being partitioned in such a manner that a first block whose dimension along the Y-axis is larger than that along the X-axis is located in a front area and second blocks whose dimensions along the Y-axis each are smaller than that along the X-axis are arranged in a direction in which the Y-axis extends and located in turning areas, the front area facing the vehicle in the direction in which the Y-axis extends, the turning areas being adjacent to the front area in a direction in which the X-axis extends, wherein the neighboring object is the object which 1s the closest to the vehicle of the objects that are present in each of the first block and the second blocks for each of the first block and the second blocks;
	c) a coordinate transformation unit that is configured to transform coordinates of the neighboring object in the world coordinate system into coordinates of the neighboring object in an image captured by a camera; and
d) a person determination unit that is configured to perform a person detection process in which it is determined whether or not the neighboring object is a person on the coordinates of the neighboring object.
Therefore, the intended limitations show no correlation between the steps because in step 

Step b) a neighboring object extraction unit that is configured to extract a neighboring object in an XY-plane of the world coordinate system, the XY-plane being partitioned in such a manner that a first block whose dimension along the Y-axis is larger than that along the X-axis is located in a front area and second blocks whose dimensions along the Y-axis each are smaller than that along the X-axis are arranged in a direction in which the Y-axis extends and located in turning areas, the front area facing the vehicle in the direction in which the Y-axis extends, the turning areas being adjacent to the front area in a direction in which the X-axis extends, wherein the neighboring object is the object which is the closest to the vehicle of the objects that are present in each of the first block and the second blocks for each of the first block and 
c) a coordinate transformation unit that is configured to transform coordinates of the neighboring object in the world coordinate system into coordinates of the neighboring object in an image captured by a camera seems impossible unless the 
d) a person determination unit that is configured to perform a person detection process in which it is determined whether or not the neighboring object is a person on the coordinates of the neighboring object is not clear because no manner of identifying an object as a person has been defined and the skilled person would not be able to understand how an object can be established as a person.

Similarly, independent claims 7 is rejected for the same reasons. 
Further, dependent claims 2-6 and 8-10 does not overcome the deficiency of the independent claims as a whole. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimoto Pub. No. US 20070274566 A1 - Pedestrian detector and pedestrian detecting method
Ishizaki et al. Pub. No. US 20200311964 A1 - OBJECT DETECTION DEVICE AND OBJECT DETECTION METHOD
Ermillios et al. Pub. No. US 20190080476 A1 - METHOD FOR DETECTING AN OBJECT ALONGSIDE A ROAD OF A MOTOR VEHICLE, COMPUTING DEVICE, DRIVER ASSISTANCE SYSTEM AS WELL AS MOTOR VEHICLE
Kasaoki Pub. No. US 20130177205 A1 - EXTERIOR ENVIRONMENT RECOGNITION DEVICE AND EXTERIOR ENVIRONMENT RECOGNITION METHOD
Fujimaki et al. Pub. No. US 20080253606 A1 - Plane Detector and Detecting Method

Sato et al. Pub. No. US 20030210807 A1 - Monitoring device, monitoring method and program for monitoring
Evaluation of an Intelligent Collision Warning System for Forklift Truck Drivers in Industry – 2018
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647